DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-12, 15-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0340031) in view of Hwa et al. (KR 20170027589).

Claim 2,
Kim teaches a system comprising: one or more sensors; and one or more processors configured to: obtain a request input using the one or more sensors ([Fig. 1] input unit; camera and microphone),
analyze the request input using an action model to select a first action ([Fig. 2] [0076] [0104] the controller 180 analyzes the received user’s voice a user’s intention about which operation the user wants to perform; when the user speaks “call Yeong-hae Oh” to the microphone 122, the controller 180 confirms that the user is going to activate the operation mode of the mobile terminal 100 in a call mode to analyze the user's intention; the controller 180 generates a response list according to the analyzed user’s intention), 
output a notification prior to performing the first action ([Fig. 2] [0077] output a primary response according to the analyzed user’s intention in a voice; the sound output module 152 outputs in a voice the primary response “I will make a call to Yeong-hae Oh” as a response to the user's utterance of “call Yeong-hae Oh”), 
obtain a reaction input in response to the notification ([Fig. 2] [0082] the camera 121 captures a response image of the user with respect to the primary response output in a voice; the user's response is an expression of the user's face or a user's gesture), 
analyze the reaction input using a reaction classifier to determine an expression response of a user ([Fig. 2] [0083] the controller 180 analyzes a user's response expression through the captured user image), 
in accordance with a determination that the expression response of the user corresponds to a positive expression response, perform the first action ([Fig. 2] [0092-0093] the controller 180 determines whether the user's expression response is positive according to the analyzed result of user's expression response; when the user's response is positive, the controller 180 performs an operation corresponding to the primary response output by the sound output module 152).
The difference between the prior art and the claimed invention is that Kim does not explicitly teach determine an emotional response of a user; the emotional response of the user corresponds to a positive emotional response.
Hwa teaches determine an emotional response of a user; the emotional response of the user corresponds to a positive emotional response ([Fig. 9] [pg. 16 para. 2&4] the electronic device 400 analyzes the acquired image to determine the user's feelings; the user’s feelings include positive emotions as user emotions that can be expressed in response to the output search results; the electronic device 400 determines that the user is satisfied with the output search results based on the positive user’s feelings, and performs actions associated with the action 905 in response thereto).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kim with teachings of Hwa by modifying the process of extracting a user’s expression as taught by Kim to include determine an emotional response of a user and determine the emotional response of the user corresponds to a positive emotional response as taught by Hwa for the benefit of controlling an operation of the electronic device based on the emotion of the user (Hwa [Abstract]).

Claims 9 and 16 contains subject matter similar to claim 2, and thus is rejected under similar rationale.

Claim 3,
Kim further teaches the system of claim 2, wherein the one or more processors are further configured to: in accordance with a determination that the expression response of the user corresponds to a negative expression response, forgo performance of the first action ([Figs. 2-3] [0094-0098] determining a negative user expression; outputting a secondary response).
Hwa further teaches negative emotional response ([pg. 16 para. 5] negative emotional response).

Claims 10 and 17 contains subject matter similar to claim 3, and thus is rejected under similar rationale.

Kim further teaches the system of claim 2, wherein the one or more processors are further configured to: in accordance with a determination that the expression response of the user corresponds to a negative expression response, analyze the request input and the reaction input to select a second action ([0013-0014] when the primary output according to the user’s intention is negative, output a secondary response; the secondary response includes a second priority among the response lists).
Hwa further teaches negative emotional response ([pg. 16 para. 5] negative emotional response).

Claims 11 and 18 contains subject matter similar to claim 4, and thus is rejected under similar rationale.

Claim 5,
Kim further teaches the system of claim 2, wherein the action model defines a relationship between the request input and the first action ([0076] analyzing the user’s voice a user’s intention about which operation the user wants to perform).

Claims 12 and 19 contains subject matter similar to claim 5, and thus is rejected under similar rationale.

Claim 8,
Kim further teaches the system of claim 2, wherein the one or more sensors include a microphone that is configured to obtain the request input and a camera that is configured to obtain the reaction input ([Fig. 1] camera and microphone).

Claims 15 and 22 contains subject matter similar to claim 8, and thus is rejected under similar rationale.

Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0340031) in view of Hwa et al. (KR 20170027589) and further in view of Schubert (US 2013/0124257).

Claim 6,
Kim and Hwa teach all the limitations in claim 5. The difference between the prior art and the claimed invention is that Kim nor Hwa explicitly teach in accordance with the determination that the emotional response of the user corresponds to the positive emotional response, modify the action model in a manner that strengthens the relationship between the request input and the first action.
Schubert teaches in accordance with the determination that the emotional response of the user corresponds to the positive emotional response, modify the action model in a manner that strengthens the relationship between the request input and the first action ([0062] secondary indicators include determining if any emotion indicators are present in the response; if positive secondary characteristics are available, i.e., positive emotions are expressed in the response, then at block 506 the interaction score is increased).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kim and Hwa with teachings of Schubert  by modifying the system of controlling an operation of the electronic device based on the emotions of the user as taught by Hwa to include in accordance with the determination that the emotional response of the user corresponds to the positive emotional response, modify the action model in a manner that (Schubert [0002]).

Claims 13 and 20 contains subject matter similar to claim 6, and thus is rejected under similar rationale.

Claim 7,
Kim and Hwa teach all the limitations in claim 5. The difference between the prior art and the claimed invention is that Kim nor Hwa explicitly teach in accordance with a determination that the emotional response of the user corresponds to a negative emotional response, modify the action model in a manner that weakens the relationship between the request input and the first action.
Schubert teaches in accordance with a determination that the emotional response of the user corresponds to a negative emotional response, modify the action model in a manner that weakens the relationship between the request input and the first action ([0063] the system evaluates the response to determine if the response has negative secondary characteristics; if negative secondary characteristics are present in the response (i.e., the response has content indicating negative emotions are expressed), then the system decreases the interaction score).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kim and Hwa with teachings of Schubert  by modifying the system of controlling an operation of the electronic device based on the emotions of the user as taught by Hwa to include in accordance with a determination that the emotional response of the user corresponds to a negative emotional response, modify the action model in a manner that weakens the relationship between the request input and the first action as taught by Schubert for the (Schubert [0002]).

Claims 14 and 21 contains subject matter similar to claim 7, and thus is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. (US 2017/0214951) – [0061] Thus, a face reader may be implemented to detect facial features of a user after reading a particular instance of textual content 702 (e.g., a comment) to determine if user liked or disliked the textual comment and/or the portion of the video. Scoring module 704 may query the emotion data that indicates the emotional reaction of users to various instances of textual content. Then, scoring module 704 may increase the contribution score 706 of instances of textual content 702 that cause positive emotional responses, such as happiness, surprise, and so forth.
James (US 2017/0358317) – In some implementations, (i) audio data representing a voice command spoken by a speaker and (ii) a speaker identification result indicating that the voice command was spoken by the speaker are obtained. A voice action is selected based at least on a transcription of the audio data. A service provider corresponding to the selected voice action is selected from among a plurality of different service providers. One or more input data types that the selected service provider uses to perform authentication for the selected voice action are identified. A request to perform the selected voice action and (i) one or more values that correspond to the identified one or more input data types are provided to the service provider.
See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656